Citation Nr: 1646902	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  13-07 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression as secondary to service-connected disability of the feet.

2.  Entitlement to service connection for degenerative disc disease (DDD), lumbar spine with scoliosis, as secondary to service-connected disability of the feet.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1979 to October 1987.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for DDD of the lumbar spine and depression related to his long time, service-connected feet disability.  Further, he asserts that he is unemployable based on his service-connected disabilities.

The Board notes service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995); El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013).

Depression

The Veteran indicated in the February 2013 substantive appeal (Form 9) that he is suffering from depression due to the limitations he suffers from his service- connected (feet) disability.

A February 2009 VA treatment record indicated the Veteran was experiencing symptoms of depression that appeared to be related to his medical condition, consequent decline in abilities and his increasing financial worries.  The examiner noted he is open to therapy to address his chronic pain.  Additionally, a June 2010 VA treatment record indicated the Veteran received treatment for chronic pain and that he was suffering depression because of ongoing foot and back pain.

Thereafter, the Veteran was afforded an April 2012 VA examination related to his claimed psychiatric conditions.  The examiner diagnosed the Veteran with mood disorder due to a general medical condition and chronic pain disorder associated with both psychological factors and a general medical condition.  He concluded that with regard to the relationship between the psychiatric disorders and the Veteran's feet disability, he could not resolve the issue without resort to mere speculation.  He noted it is impossible to determine to a reasonable degree of professional certainty the specific cause of the Veteran's claimed mental health condition and there is no assessment procedure capable of making such a determination.

The Board notes that the April 2012 VA examiner's opinion is not adequate to resolve the issue of whether a psychiatric condition is related to the Veteran's service-connected feet disability.  He did not address the Veteran's theory of secondary service connection and did not address the positive VA treatment records in support of the Veteran's claim.  Thus, a new opinion addressing a theory of secondary service connection is required.  Included in the opinion should be a discussion of the Veteran's contentions and the positive medical evidence from the VA treatment records.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Back

The Veteran stated in the February 2013 Form 9 that he received treatment in service for his lumbar spine as he performed a lot of heavy lifting over his 8 years of service.  He noted his back trouble in service was misdiagnosed as a strain instead of determining his true condition.  In the alternative, he stated his service-connected feet disability aggravated his already injured back beyond the natural progression of the condition.

A June 2010 VA treatment record indicated the Veteran's feet disability causes pain in his back, as well as numbness in one of his legs.  The examiner reported that he limps when he walks and uses a cane.  Further, a March 2015 VA treatment record indicated years of persistent limping have caused pain in the Veteran's lower extremities and back.

The Veteran was afforded an April 2012 VA examination in which the examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine and displacement of lumbar intervertebral disc.  With regard to direct service connection, the examiner noted the back condition is less likely than not caused by or a result of his back treatment shown in service.  He indicated the in-service treatment was for either acute muscular injuries (sprain/spasm) or aggravation of the acute muscular injuries.  He stated these injuries were transient and they resolved after conservative treatment, including physical therapy.

Further, the examiner indicated the Veteran's current diagnosis is DDD of the lumbar spine and there are no objective findings to support chronicity or continuity of the in-service back strain/spasm.  He stated back sprain and strain involves muscles and ligaments (soft tissues) of the spinal region, while degenerative processes involve the discs and vertebral bodies.  He concluded the one is not the cause of, or related to, the other.  The examiner indicated, however, the Veteran ambulates with an obvious limp and he reports increased pain to his feet when walking and standing.  Further, it is unclear if such limp is due to his back or feet condition.

While the April 2012 VA examination report thoroughly discussed the Veteran's in-service back treatment, as well as his theory of direct service connection, the opinion did not discuss the secondary service connection theory of entitlement.  As noted above, the Veteran raised a secondary service connection theory of entitlement in the February 2013 Form 9.  Further, recent VA treatment records indicate that the Veteran's persistent limping has caused pain in his back.  Accordingly, remand for a supplemental medical examination and opinion is needed to determine if the Veteran's back disability was caused or aggravated by his service-connected knee disability.  See Barr, 21 Vet. App. at 312; See also El-Amin, 26 Vet. App. at 138.


TDIU

In the February 2013 Form 9, the Veteran reported that he is unable to work due to his service-connected disabilities.

The Board notes the Veteran has been service connected for his feet disability since separating from service in October 1987.  As noted above, he claims his back and depression conditions are related to his feet disability, and that he is unemployable based on all conditions.  The Board finds that any decision with regard to the present service connection claims may affect the claim for a TDIU.  Thus, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the TDIU claim will also be remanded.

Lastly, in light of the Board's remand, updated VA treatment records should also be obtained from May 2016.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain pertinent outstanding VA treatment records since May 2016.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disorder.  All indicated tests and studies should be conducted.  The claims file must be reviewed by the examiner.

The examiner is to identify any psychiatric diagnosis, to include depression.  He or she must provide a discussion of the basis for any diagnosed psychiatric condition.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder was caused by his service-connected feet disability, to include chronic pain and limping from that condition.

The examiner should reference and discuss the VA treatment records and lay evidence in support of the Veteran's claim.

A complete rationale must be provided for the requested opinions.

3.  Thereafter, schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of his current back disability.  The entire claims file should be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability was caused or aggravated by his service-connected feet disability, to include chronic pain and limping from that condition.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examiner should discuss the lay evidence and recent VA treatment records in support.

If aggravation is found, the examiner is to identify the baseline level of severity prior to the superimposed aggravation.

A complete rationale must be provided for the requested opinions.

4.  Finally, readjudicate the appeal, including the issue of entitlement to TDIU.  If the full benefit sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 725, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

